Title: From George Washington to the Hartford Committee of Safety, 26 September 1775
From: Washington, George
To: Hartford Committee of Safety



Gentlemen
[Camp at Cambridge] Sept. 26. [1775]

Your Favour of the 18th Instant & one from Major French on

the Same Subject have come Safely to Hand. From the general Character of this Gentleman, & the acknowledged Politeness & Attention of the Committee of Hartford to the Gentlemen intrusted to their Care I flatter’d myself there would have been a mutual Emulation of Civility which would have resulted in the Ease & Convenience of both. I am extremely sorry to find it otherwise. And upon a Reperusal of former Letters & Papers respecting these Gentlemen, cannot think there is any Thing particular in their Situation which can challenge a Distinction. If the Circumstance of wearing their Swords had created no Dissatisfaction I should not have interfered, considering it in itself as a Matter of Indifference: But as it has become so partly perhaps by the inadvertent Expressions which have dropt on this Occasion I perswade myself Major French for the Sake of his own Convenience & Ease & to save me farther Trouble will consider what is not essential to either his Comfort or Happiness farther than mere Opinion makes it so—On the other Hand allow me to recommend a Gentleness even to Forbearance with Persons so intirely in our Power. We know not what the Chance of War may be—but let it be what it will the Duties of Humanity & Kindness will demand from us such a Treatment as we Should expect from others the Case being reversed. I am, Gent. Your very hu[mble] Svt
